Name: Commission Regulation (EEC) No 2539/87 of 24 August 1987 concerning the quantity of high-quality beef and veal that may be imported from the United States of America and from Canada under the arrangements laid down in Council Regulation (EEC) No 3928/86
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 241 /6 Official Journal of the European Communities 25. 8 . 87 COMMISSION REGULATION (EEC) No 2539/87 of 24 August 1987 concerning the quantity of high-quality beef and veal that may be imported from the United States of America and from Canada under the arrangements laid down in Council Regulation (EEC) No 3928/86 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3928/86 of 16 December 1986 opening a Community tariff quota for high-quality fresh , chilled or frozen beef and veal falling within subheadings 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff 1986 ('), Whereas Article 7 of Commission Regulation (EEC) No 3985/86 of 23 December 1986 laying down detailed rules for the application of the import arrangements provided for in Regulation (EEC) No 3927/86 and (EEC) No 3928/86 in the beef and veal sector (2) stipulates that import licences for the meat referred to in Article 1 ( 1 ) (d) of the Regulation must be applied for and issued in accor ­ dance with Article 12 and 15 of Commission Regulation (EEC) No 2377/80 (3), as last amended by Regulation (EEC) No 520/87 (4) ; Whereas, on the basis of these provisions, licences have been issued for a quantity of 10 000 tonnes and, conse ­ quently, Article 2 of Commission Regulation (EEC) No 519/87 (*) lays down that as from 1 March 1987 no further licences will be issued ; whereas , however, it has been impossible to use a considerable number of these licences, whereas it seems appropriate to make a certain quantity available whilst ensuring that the total quantity imported does not exceed the figure of 10 000 tonnes laid down in Regulation (EEC) No 3928/86 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 Licence applications can be submitted in accordance with Article 12 of Regulation (EEC) No 2377/80, during the first 10 days of September 1987 for a total quantity of 4 617 tonnes of beef and veal originating in and imported from the United States of America or from Canada. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 August 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 365, 24. 12 . 1986, p. 2 . (2) OJ No L 370, 30 . 12 . 1986, p . 37 . 0 OJ No L 241 , 13 . 9 . 1980 , p. 5 . (4) OJ No L 52, 21 . 2 . 1987, p. 13 . 0 OJ No L 52, 21 . 2. 1987, p. 12 .